Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an isolated recombinant anti-CD3 antibody in the reply filed on 04/26/2021 is acknowledged.
Applicant’s election of an anti-CD3 antibody species comprising six CDRs having the amino acid sequence SEQ ID NO: 662, 663, 664, 671, 673, and 690; the VH/VL pair having the amino acid sequence of SEQ ID NOs: 652 and 661, and the heavy chain/light chain pair having the amino acid sequence of SEQ ID NOs: 640 and 676 in the reply filed on 04/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11, 15-16, 20-33, 35-44, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2021.
Claims 1-9, 12-14, 17-19, 34, and 45 are examined on the merits in the present Office Action. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located in the specification and claims. Specifically, the sequence listing is empty/missing for SEQ ID NOs: 691-693 recited in the claims. It should be noted that the extensive sequence listing has not been checked for all possible errors.  Applicant’s assistance in finding and rectifying all such errors is earnestly requested.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 – 6, 17, 18, 19, 34, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2005. Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose six non-degenerate CDRs for the genus of antibodies or antigen binding fragments having the functional property of binding to human or Macaca fascicularis CD3 epsilon, delta, or both either with or without the functional property of binding to antigen with a binding affinity less than 100 nM. Several studies have further shown that each CDR has its own unique amino-acid composition, different from the composition of the other CDRs. Additionally, each CDR has a unique set of contact preferences favoring certain amino-acids over others (Sela-Culang, see “Integrality vs Modularity” section, in particular page 5, column 2) (Sela-Culang et al.  Frontiers in immunology 4 (2013): 302). Thus, CDRs are highly diverse in structure, and their sequences do not readily 
While the isolated monoclonal antibodies of the claimed invention are intended to bind to human or Macaca fascicularis CD3 epsilon, delta, or both, artisans would not be able to envision the complete structure of an antibody or antigen binding fragment in terms of which of the twenty naturally occurring amino acids exists at each position in the both the heavy and light chain variable regions based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 species may not be sufficient to satisfy the written description requirement if all 300 species are variants of a single representative species and are thus are structurally and functionally similar.
Therefore, the claimed genus of antibodies and antigen binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibody or antigen-binding fragment and the function of binding to human or Macaca fascicularis CD3 epsilon, delta, or both except for antibodies which are defined by six nondegenerate CDR sequences or the complete sequences of the heavy and light chain variable 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 9, 12-14, 17-19, 34, and 45 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 44-46, 48-50, 60, 63-75, and 86-88 of copending Application No. 16/417,889. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a polypeptide complex comprising the claimed anti-CD3 antibody and additional structural elements, in which the anti-CD3 antibody has an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of SEQ ID NOs: 68, 69, 70, 71, 72, and 73, which correspond to SEQ ID NO: 662, 663, 664, 671, 673, and 690 of the instant claim. The anti-CD3 antibody is also defined by a VH and VL pair of SEQ ID NO: 74 and 75 (corresponding to SEQ ID NOs: 652 and 661 of the instant claims) or by the heavy and light chain pair of SEQ ID 

Claims 1-9, 12-14, 17-19, 34, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-212 of co-pending Application No. 16/412,701. Although the claims at issue are not identical, they are not patentably distinct the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of treating cancer comprising administering the instant claimed anti-CD3 antibody and additional elements, in which the anti-CD3 antibody has an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of SEQ ID NOs: 74, 75, 76, 77, 78, and 79, which correspond to SEQ ID NO: 662, 663, 664, 671, 673, and 690 of the instant claims. The anti-CD3 antibody is also defined by a VH and VL pair of SEQ ID NOs: 80 and 81(corresponding to SEQ ID NOs: 652 and 661 of the instant claims) or by the heavy and light chain pair of SEQ ID NOs: 82 and 83 (corresponding to SEQ ID NOs: 640 and 676 of the instant claims) (co-pending claims 1, 4, 5, 6, 12, 18, and 19). The structure of the instantly claimed anti-CD3 antibody disclosed has the functional property of specifically binding to Macaca fascicularis or human CD3d, CD3e, or CD3e and CD3d with a binding affinity of about 300 nM or less per instant claims 2 and 3, thus the anti-CD3 antibody of the co-pending claims necessarily has the same functional property. Indeed, the courts have ruled that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the co-pending application teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See also MPEP 2112.01. It should be further noted that the heavy and light chains of the claimed anti-CD3 antibodies having the aforementioned structures are humanized (see Example 1-2 and Tables 6 and 7B of instant specification). The anti-CD3 antibody can be an IgG4 or IgG1 isotype (co-pending claim 21) and 

Claims 1-5, 7, 8, 12, 13, 17, 34, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of co-pending Application No. 16/418,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites polypeptide complexes comprising the claimed anti-CD3 antibody and additional structural elements, in which the anti-CD3 antibody has a VH and VL pair of SEQ ID NO: 258 and 259 (corresponding to SEQ ID NOs: 652 and 661 of the instant claims), wherein the antibody is human or humanized (co-pending claim 28). The structure of the 

Claim 6, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending Application No. 16/418,420, as applied to claims 1-5,  7, 8, 12, 13, 17, 34, and 45 above, in view of Alegre et al, (Alegre, M L et al. Transplantation vol. 57,11 (1994): 1537-43), hereinafter Alegre, and Labrijn et al. (Labrijn, .  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application have been discussed above and differ from the instantly claimed invention in that the co-pending application does not recite that the anti-CD3 epsilon antibodies of the polypeptide complexes comprise heavy chain substitutions S228P, F234A, and L235A. 
However, Alegre teaches the generation of humanized Fc variants of the mouse anti-CD3 antibody OKT3 having the amino acid substitutions F234A and L235A amino acid substitutions in the CH2 domain of human IgG4. The mutations reduces affinity for murine and human FcγRs and suppresses cytolytic T cell activity in vitro. In addition, these mutations prevent T cell activation yet prolonged human allograft survival, and so retained immunosuppressive properties of native OKT3 in vivo. Thus, the humanized Fc variants of the anti-CD3 antibody can be effectively used clinically due to its reduced immunogenicity and potential to induce adverse reactions (see entire document, in particular, Abstract, Para. 3 of Introduction, “Generation and function of humanized anti-CD3 mAbs” under Materials and Methods, and Discussion). 
Labrijn further teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, F234A, and L235A substitutions into the human IgG4 heavy chain of the anti-CD3 antibodies disclosed by co-pending application. One of ordinary skill in the art would have been motivated to do so in 

Claims 1-5, 7, 12, 34, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96, 100, 102, 106-108, 111, 113-114, 117-118, 120 – 122, 167-169, 175, 185-191, 195, and 251-262 of co-pending Application No. 16/937,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a polypeptide complex comprising the claimed anti-CD3 antibody and additional structural elements, in which the anti-CD3 antibody has an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of SEQ ID NOs: 116, 117, 118, 119, 120 and 121, which correspond to SEQ ID NO: 662, 663, 664, 671, 673, and 690 of the instant claims (co-pending claims 96, 100, 102, and 252). The structure of the instantly claimed anti-CD3 antibody disclosed has the functional property of specifically binding to Macaca fascicularis or human CD3d, CD3e, or CD3e and CD3d with a binding affinity of about 300 nM or less per instant claims 2 and 3, thus the anti-CD3 antibody of the co-pending claims necessarily has the same functional property. Indeed, the courts have ruled that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. 

Claim 6, 17, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96, 100, 102, 106-108, 111, 113-114, 117-118, 120 – 122, 167-169, 175, 185-191, 195, and 251-262 of copending Application No. 16/937,285 as applied to claims 1-5, 7, 12, 34, and 45 above, in view of Alegre et al, (Alegre, M L et al. Transplantation vol. 57,11 (1994): 1537-43), hereinafter Alegre, and Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application have been discussed above and differ from the instantly claimed invention in that the co-pending application does not recite that the anti-CD3 
However, Alegre teaches the generation of humanized Fc variants of the mouse anti-CD3 antibody OKT3 having the amino acid substitutions F234A and L235A amino acid substitutions in the CH2 domain of human IgG4. The mutations reduces affinity for murine and human FcγRs and suppresses cytolytic T cell activity in vitro. In addition, these mutations prevent T cell activation yet prolonged human allograft survival, and so retained immunosuppressive properties of native OKT3 in vivo. Thus, the humanized Fc variants of the anti-CD3 antibody can be effectively used clinically due to its reduced immunogenicity and potential to induce adverse reactions (see entire document, in particular, Abstract, Para. 3 of Introduction, “Generation and function of humanized anti-CD3 mAbs” under Materials and Methods, and Discussion). 
Labrijn further teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, F234A, and L235A substitutions into the human IgG4 heavy chain of the anti-CD3 antibodies disclosed by co-pending application. One of ordinary skill in the art would have been motivated to do so in order to reduce 1) immunogenicity 2) FcγR-mediated cytotoxic effector functions and T cell activation and 3) Fab-arm exchange thereby preventing adverse side effects to the anti-CD3 antibodies. Therefore, one would expect that the heavy chain substitutions S228P, F234A, and L235A in a human IgG4 Fc region to increase the safety and therapeutic efficacy of the anti-CD3 antibodies of the polypeptide complexes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 4, 5, 17, 18, 34, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al ( US 2018/0057597 A1), hereinafter Albrecht. 
Albrecht teaches anti-CD3 antibodies that bind to human and Macaca fascicularis CD3 epsilon (see entire document, in particular, Abstract, Anti-CD3 Antibodies section, Examples, and Claims), wherein the antibodies can be used to treat cancer in a subject (Para. 0001). The anti-CD3 antibodies can be humanized antibodies or fragments (Para. 0314), and the CH domain of a human chimeric antibody can be any one of the human IgG subtypes, including IgG1 and IgG4 (Para. 0811). Further, one or more amino acid substitutions can be made in the Fc region of the antibody so as to enhance or reduce antigen-dependent cell-mediated cytotoxicity (ADCC) and/or complement-dependent cytotoxicity (CDC) of the antibody (Para. 0825). Specifically, the anti-CD3 antibodies generated bind to the extracellular domains of wild-type full-length human CD3 epsilon (SEQ ID NO: 1, Uniprot accession number: P07766) and Macaca fascicularis (SEQ ID NO: 2, Uniprot accession number Q95L15) with a Kd less than 100 nM (see Example 1, in particular, sections 1.1 – 1.5 and Table 4). The affinity for human CD3 or for Macaca fascicularis CD3 is determined as the KD value with surface plasmon resonance using, for instance, a BiaCore3000 instrument, with soluble recombinant CD3 epsilon/delta complex from human and Macaca fascicularis as capture antigen (Para. 0160-0161 and Examples). It should be noted that 
	Thus, Albrecht meets the limitations of instant claims 2, 3, 4, 5, 17, 18, 34, and 45. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht, as applied to claims 2, 3, 4, 5, 17, 18, 34, and 45 above, in view of Alegre et al, (Alegre, M L et al. Transplantation vol. 57,11 (1994): 1537-43), hereinafter Alegre, and Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn. 
Albrecht teaches anti-CD3 antibodies that bind to human and Macaca fascicularis CD3 epsilon (see entire document, in particular, Abstract, Anti-CD3 Antibodies section, Examples, and Claims), wherein the antibodies can be used to treat cancer in a subject (Para. 0001). The anti-CD3 antibodies can be humanized antibodies or fragments (Para. 0314), and the CH domain of the anti-CD3 antibodies can be any one of the IgG subtypes, including IgG1 and IgG4 (Para. 0811). Further, one or more amino acid substitutions can be made in the Fc region of the antibody so as to enhance or reduce antigen-dependent cell-mediated cytotoxicity (ADCC) and/or complement-dependent cytotoxicity (CDC) of the antibody (Para. 0825). Specifically, the anti-CD3 antibodies generated bind to the extracellular domains of wild-type full-length human CD3 epsilon (SEQ ID NO: 1, Uniprot accession number: P07766) and Macaca fascicularis (SEQ ID NO: 2, Uniprot accession number Q95L15) with a Kd less than 100 nM (see Example 1, in particular, sections 1.1 – 1.5 and Table 4). 
Albrecht does not teach that the anti-CD3 epsilon antibodies comprise heavy chain substitutions S228P, F234A, and L235A. 
However, Alegre teaches the generation of humanized Fc variants of the mouse anti-CD3 antibody OKT3 having the amino acid substitutions F234A and L235A amino acid substitutions 
Labrijn further teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769). 
It would have been obvious to one of ordinary skill in the art to introduce S228P, F234A, and L235A substitutions into the heavy chain of the anti-CD3 antibodies disclosed by Albrecht. One of ordinary skill in the art would have been motivated to do so in order to reduce 1) FcγR-mediated cytotoxic effector functions and T cell activation and 2) Fab-arm exchange thereby preventing adverse side effects to the anti-CD3 antibodies. Therefore, one would expect that the heavy chain substitutions S228P, F234A, and L235A to increase the safety and therapeutic efficacy of the anti-CD3 antibodies. 
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644   
                                                                                                                                                                                                     
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644